DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai et al. (US 6,138,801).
Regarding independent claim 1, Shirai discloses an electric brake device for a vehicle (see Abstract, FIGS. 1-3), comprising: a rotation body (32) that rotates with a wheel (see col. 7, lines 22-32); a friction member (34); and an actuator (30) including (a) a piston (56) configured to come into engagement with the friction member (see FIG. 2, col. 10, lines 41-45), (b) two electric motors (20, 22) each as a drive source (see col. 7, lines 18-19), and (c) a motion converting mechanism (54, 56) configured to convert a rotating motion of each of the two electric motors into an advancing and retracting movement of the piston (see col. 9, lines 28-36), the actuator being configured such that the piston is advanced to push the friction member against the rotation body so as to generate a braking force and the piston is retracted to move the friction member away from the rotation body so as to cancel the braking force (see col. 9, lines 28-36; col. 15, lines 39-51).  
Regarding claim 2, Shirai discloses a controller (150) configured to control the two electric motors independently of each other so as to control the braking force to be generated (see FIGS. 5, 6).  
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Shirai (US 6,138,801) is considered to be the closest prior art of record.  Shirai teaches that when a required braking force is not greater than a set braking force, the controller controls both of the two electric motors to push the friction member against the rotation body (see FIG. 5, steps (s15, s16)), and when the required braking force is greater than the set braking force controls only one of the two electric motors to push the friction member against the rotation body (see FIG. 5, steps (s15, s17)).  Shirai does not disclose that when a required braking force, which is the braking force required to be generated by the electric brake device, is not greater than a set braking force, the controller controls only one of the two electric motors to push the friction member against the rotation body, and wherein, when the required braking force is greater than the set braking force, the controller controls both of the two electric motors to push the friction member against the rotation body.  
Regarding claim 5, Shirai does not disclose “wherein, in a state in which a slip ratio of the wheel is greater than a set slip ratio, the controller controls one of the electric motors such that the piston pushes the friction member against the rotation body while controlling the other of the two electric motors such that a retracting force is applied to the piston, the retracting force being a force in a direction in which the piston moves away from the rotation body, and wherein, when an occurrence of locking of the wheel is estimated, the controller controls both of the two electric motors such that the piston moves away from the rotation body.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

June 15, 2022